Citation Nr: 1725357	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  09-39 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for systemic lupus erythematosus (SLE) with secondary chronic renal insufficiency. 


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to December 1995.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This case was previously before the Board in July 2012, April 2014, and March 2016 and remanded for additional development.   
 
The Veteran testified at a hearing before a Veterans Law Judge in May 2012; the transcript is associated with the claims file.  However, during the pendency of the appeal, the Veterans Law Judge left the Board.  The Veteran was notified in May 2017 that he was entitled to another hearing before the Board.  See 38 C.F.R. § 20.707 (2016).  The Veteran has not indicated that he wishes to have an additional hearing.  As such, the Board may proceed on the appeal.  The undersigned has reviewed the transcript.


FINDING OF FACT

The competent and probative evidence of record is against a finding that the Veteran's current diagnosis of SLE is related to his active naval service, and it is not shown to have been manifested in service or within one year after separation from service.


CONCLUSION OF LAW

The criteria for service connection for SLE have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.311 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  VA's duty to notify was satisfied by a letter in December 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The duty to assist has also been satisfied.  The Veteran's available service treatment records (STRs), post-service medical records, and lay statements are in the claims file and were reviewed in connection with his claim.  In September 2012, the Veteran underwent a VA examination.  In response to the Board's remand directives, VA examiners provided supplemental medical opinions in June 2014, September 2015, and March 2017.  Taken together, the Board finds the examination reports and supplemental opinions adequate for adjudication purposes because the examiners indicated familiarity with the Veteran's medical history, elicited relevant information from him, and each provided an adequate rationale for the opinions provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   The Veteran identified one private doctor, Dr. R. H., his private physician who diagnosed SLE in May 1998, whose records are not in the claims files.  As directed by the Board's February 2016 remand, the RO sent the Veteran an updated authorization form in order to obtain these records and asked him to submit any records he had obtained.  The Veteran did not return the authorization form or submit any additional records.  He has not identified any outstanding evidence to be collected.  The duty to assist is met.  

The Board also finds there has been substantial compliance with the Board's other remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "ensure compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Board will now address the merits of the claim. 
Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Certain chronic disabilities, to include SLE, may be presumed to have been incurred in service if manifested to a compensable degree within a specified period of time post-service (one year for SLE).  38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptoms after service may serve as an alternative method of establishing the second and third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptoms may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptoms and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptoms.

Service connection for disorders claimed as due to exposure to ionizing radiation may be established in three different ways: (a) for radiation-exposed Veterans, on a presumptive basis; (b) for radiogenic diseases, on a direct basis after specified development procedures are conducted, or; (c) on a direct basis by showing that the disease was incurred during or aggravated by service.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d 1239 (Fed. Cir. 1997).

SLE is not among the diseases enumerated in 38 C.R.R § 3.309 or 38 C.F.R. § 3.311 to allow service connection to be established on a presumptive basis under (a) and (b), above.   However, the Veteran may still be entitled to service connection if the evidence shows a direct cause between the exposure and the current disability.  See Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 4, 98 Stat. 2724, 2727-29 (1984); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

Factual Background

The Veteran is claiming service connection for SLE which he reports was incurred during service and/or caused by his in-service exposure to ionizing radiation.   

In the Veteran's June 1987 enlistment examination report, the notation for the presence or absence of urine albumin is not legible.  The remainder of the examination was normal, and he was assessed as qualified for service.  

In a July 1987 examination report, the Veteran's urine was negative for albumin and sugar, with a specific gravity of 1.0 and negative microscopy.  

In a February 1988 STR, the Veteran requested a no shave chit.  The clinician reported tender hair follicles on the chin and right beard area.  The assessment was mild pseudo-folliculitis barbae (PFB).  The plan was one month without shaving and application of a medicinal cream.   

In a March 1988 STR, the clinician noted no facial irritation, assessed resolving PFB, and instructed the Veteran to shave every one to three days and return for care as needed.  

In a June 1988 STR, the Veteran reported a rash in his armpits possibly associated with deodorant use and itching and a rash in his groin.  The clinician reported a red papillary rash in the Veteran's armpits without signs of infection and a red itchy lesion in the groin area.  The diagnoses were contact dermatitis and tinea cruris.  He was prescribed steroid and antifungal creams and instructed to follow up as needed.   

In a July 1988 STR, the Veteran reported that the prescribed cream was not helping his groin rash.  The clinician noted a red, scaly groin rash, diagnosed unresolved tinea cruris, and prescribed a different cream and an antifungal powder.  

In an October 1988 STR, the Veteran reported penile irritation and separately requested a no shave chit.  He denied burning with urination or bladder problems.  The clinician noted a scaly rash on the base of the penis and noted that the Veteran's face was clear.  The diagnosis was penis dermatitis and a cream was prescribed.  The note stated that the Veteran could shave his face.   

In a November 1988 STR, the Veteran reported six months of lower back pain and a history of eight years prior falling on his tailbone.  He denied urinary symptoms or kidney pain.  The physical examination was normal, and the diagnosis was mild back strain.  

In a May 1989 examination report for the purposes of reenlistment and to assess ionizing radiation exposure, the Veteran denied skin disease, swollen or painful joints, blood in urine, arthritis, and recurrent back pain.  His urine was negative for albumin and sugar and had a specific gravity of 1.016 with negative microscopy.   His occupational exposure to ionizing radiation was noted and listed as 00.023 REM, lifetime.  

In an August 1992 STR, the Veteran reported injuring his left wrist after colliding with another softball player.  On examination, his wrist was swollen.  The diagnosis was strained left wrist.

In a March 1994 examination report, the Veteran stated he was in great health and denied any medical problems including blood in urine, skin diseases, arthritis, swollen or painful joints, and recurrent back pain.  The clinician noted a history of PFP and mild acne.  His urine was negative for albumin.  The March 1994 urinalysis was positive for trace protein and negative for blood.   

A May 1994 STR notes ingrown facial hair and a diagnosis of PFB.  A July 1995 STR notes PFB with direction to apply creams and shave every third day. 

In an August 1995 STR, the Veteran reported mild left ankle pain after running that morning.  The diagnosis was mild ankle sprain that was treated with rest, ice, and anti-inflammatory medication.   

A September 1995 no shave chit describes a history of PFB and prescribed creams.  

In his December 1995 separation examination, the Veteran denied a history of skin diseases, swollen or painful joints, recurrent back pain, arthritis, blood in urine, or any other problems.  He wrote that he was in good health.  The clinical examination was normal with no significant interval history noted.  

A Form DD 1141 shows exposure to ionizing radiation with total lifetime exposure of 00.13 REM as of January 1993.   In a December 2006 statement, the Veteran reported that he was exposed to ionizing radiation from service on nuclear submarines and submarine tenders from October 1988 to February 1993.   

Private treatment records from Dr. K. P. show a February 2006 notation that the Veteran's SLE was diagnosed in 1998 or 1999.   

Private treatment records from Dr. K. M. in July 2006 show that the Veteran reported being told he had protein and blood in his urine during naval service in the mid-1980s.  He also reported developing joint pain and fatigue at age 16.

In a September 2006 private treatment record, the Veteran denied any history of gross hematuria or foaming urine.   

In his December 2006 claim, the Veteran reported that he was first treated for SLE in May 1998 by Dr. R. H.  He described in-service symptoms including joint pain, muscle ache, fatigue, rashes, and protein and blood in his urine, which he believes were manifestations of SLE.  

In a December 2006 written statement, he stated that his kidneys spilled blood and protein into his urine throughout his naval career.  He noted that although his SLE was not diagnosed until 1998, that he was treated for joint pain, back pain, and flu-like symptoms during service.  He stated that these symptoms led to the testing that confirmed his SLE diagnosis.   

In a February 2008 rating decision, the RO denied service connection because of lack of evidence showing that SLE had manifested in-service or within one year of separation.   

In May 2008, private physician Dr. V. R. stated she had reviewed the Veteran's VA medical records and his March 1994 in-service urinalysis report and opined that he demonstrated multiple classic SLE symptoms including rashes and joint pain before his formal SLE diagnosis.   

In an August 2009 VA treatment record, the Veteran stated that his 1998 report of fatigue and joint pain led to follow up testing that showed SLE and nephritis.  

In his October 2009 appeal, the Veteran stated that he was treated for symptoms of SLE during service but not diagnosed in service.   

In a December 2009 VA treatment record, the Veteran reported a skin rash.  The treating dermatologist diagnosed him with seborrheic dermatitis and stated that his skin findings were not associated with his SLE diagnosis.  

During his May 2012 Board hearing, the Veteran testified that he was not told he had SLE during his naval service.  He reported numerous in-service urine tests that were positive for blood and urine.  He stated that he was told that his abnormal urine tests might be related to alcohol intake.  He testified that he had a rash in service that was treated by permitting him to not shave, that he currently had a discoid facial rash, and that he believed that SLE caused his in-service facial rash.  He stated that he also experienced in-service joint pain and fatigue that was treated with Tylenol and muscle relaxants.  He testified that his SLE was diagnosed in 1998 after follow up testing for persistent rashes.  He testified that one of his doctors told him that SLE was hard to diagnosis and that the doctor could not definitely state when the Veteran's SLE had started.  

In July 2012, the Board remanded the case to obtain a VA examination and additional treatment records.  

During his September 2012 VA examination, the Veteran reported he had been diagnosed with SLE in 1998 and had undergone a renal biopsy in 2004 or 2005.  The examiner, a nephrologist, noted that other records referenced a 1999 renal biopsy that reportedly showed SLE.  The examiner noted that the Veteran also carried the diagnosis of glomerulonephritis as of 2004 and had current proteinuria.  The examiner reviewed the Veteran's bloodwork and urinalysis reports of record.  He noted that records from the Veteran's private nephrologist, Dr. K. P. were not in the claims file.  

The examiner stated that it was less likely than not that the Veteran's SLE was incurred in or caused by the claimed in-service illness or that symptoms developed during service or within one year of service because he was discharged from the Navy in 1995 and diagnosed with SLE in 1998.  The examiner acknowledged the Veteran's belief that his in-service skin symptoms, diagnosed as PFB, were actually SLE manifestations; however, the examiner carefully reviewed these STRs and opined that these symptoms were not related to SLE.  The rationale was that SLE skin manifestations would not respond to no shaving and would require high power corticosteroid cream or systemic therapy, and that there is no evidence the Veteran was treated with these medicines during service.  The examiner stated that the Veteran's in-service groin rash seemed typical of a fungal infection related to heat and local moisture.  He added that SLE skin rashes typically manifest in sun exposed areas, rather than in the groin.  

The examiner also addressed the Veteran's belief that his in-service musculoskeletal symptoms were SLE manifestations.  The examiner opined that the symptoms reported in these records did not suggest the pattern of arthritis expected with a connective tissue disorder, and that back pain specifically was not a typical location for SLE-related pain.  The examiner also addressed the May 2008 written statement by the Veteran's private physician opining that the Veteran's SLE predated his formal diagnosis but noted that it was not a contemporaneous documentation of reported joint pain symptoms. 

The examiner also addressed the Veteran's report of renal symptoms during service.  He summarized the in-service urine testing and noted that the March 1994 urinalysis report showed trace protein.  Because this specimen was highly concentrated, he questioned the accuracy of the trace protein result.  Overall, the examiner concluded that the medical evidence does not show SLE symptoms including renal disease, joint pains, and skin manifestations developed in-service or within one year of discharge.  

Finally, the examiner discussed whether established in-service ionizing radiation exposure could be related to the Veteran's SLE.  The examiner performed a literature review and discussed four scholarly articles in detail before concluding that it was unlikely that ionizing radiation exposure caused the Veteran's SLE.  

In September 2012 another VA examiner, a rheumatologist, also reviewed the claims file provided a medical opinion.  The examiner noted the March 1994 urinalysis with trace protein, no blood, five white blood cells, and four epithelial cells.  He stated that the presence of the white blood cells and epithelial cells suggests that the urine specimen was contaminated by skin contact; therefore, he could not conclude that the protein was related to a renal abnormality.  He stated that it was less likely than not that the March 1994 urinalysis represented early evidence of SLE.   He further opined that the evidence shows that the Veteran's in-service skin condition was PFB and unrelated to SLE.  

In his January 2014 appellate brief, the Veteran's representative raised concerns regarding whether SSA files were associated with the claims file and regarding the September 2012 VA examiner's misstatement of the standard of review for service connection claims. 

In April 2014, the Board remanded the matter for an addendum opinion to correct the phrasing of the September 2012 VA examiner's negative nexus opinion which in part stated that that the evidence did not show that it was 51 percent likely that that Veteran's renal disease was incurred during service or within one year of discharge (as opposed to the correct 50 percent/at least as likely as not standard, which the examiner also used).  The remand also directed the examiner to state that SSA records were reviewed and requested that the RO invite the Veteran to supply additional evidence.    

In June 2014, the VA examiner provided an addendum opinion noting that he was unable to open some documents in the electronic claims file.  Responding to the Board's remand directive, he revised his standard of review language and opined that the evidence does not reach the standard of as likely as not that the Veteran developed SLE while in the military or within one year of service.   

In a September 2015 supplemental opinion, the VA examiner reviewed additional records, including those from Dr. K. P. and Dr. S. M.  The examiner stated that these additional records did not affect his continued opinion that there is no data that suggests onset of SLE symptoms in 1996 or earlier.    

In his February 2016 appellate brief, the Veteran's representative contested the VA examiner's conclusion that the Veteran did not have blood in his urine during service.  The representative asserted that the Veteran was capable of reporting this symptom, and that the Veteran's 2006 report to his private physician that he had protein and blood in his urine during service should support a finding that his SLE developed during service.   

In March 2016, the Board again remanded the matter.  The remand noted that the VA examiner had been unable to access the Veteran's complete claims file and ordered an updated opinion by the examiner after reviewing the entire file.  The remand also noted missing medical records and directed the RO to assist the Veteran in obtaining these records.    

In a March 2017 supplemental opinion, the VA examiner reported he was able to open and review all records in the claims file including SSA records.  He stated that his negative nexus opinion was unchanged regarding whether the Veteran's SLE had developed during service, within one year of separation, or was related in any other way to service including to the Veteran's known ionizing radiation exposure.   

In his April 2017 appellate brief, the Veteran's representative stated that the Veteran disagrees with the VA examiner's negative nexus opinion.  The Veteran believes that his report of in-service symptoms has not been adequately considered.  He also believes that the positive nexus opinion provided by his private physician has not been given appropriate weight.  

Analysis 

It is undisputed that the Veteran has a current diagnosis of SLE and that this condition was first formally diagnosed in May 1998, approximately two and a half years after service.  The crucial question at hand, therefore, is whether service connection may be established by demonstrating that the Veteran's documented symptoms show he developed SLE during service or within one year of separation.

The Veteran points to his in-service rashes, joint and back pain, and blood and protein in his urine as evidence that his SLE developed during service.  The Veteran's STRs are positive as to reports of face and groin rash, which was diagnosed as PFB and tinea crucis respectively.  STRs also show a report of six months of back pain, a sprained wrist, and a sprained ankle.  Finally, a 1995 urinalysis shows trace protein.  No urine dipstick or urinalysis during service showed blood in the urine, although the Veteran reports that he observed blood in his urine during service.   

Here, the Board finds the VA examiner's negative nexus opinions highly probative because they are based on an extensive review of the claims file and supported by that record.  The examiner carefully addressed each of the Veteran's statements and provided a detailed rationale for concluding that his in-service symptoms were not manifestations of SLE.  First, the examiner stated that the skin symptoms were likely PFB, as diagnosed in-service, rather than a SLE-associated rash because a SLE rash would typically resolve only with a higher dose steroid cream and would not respond to stopping shaving, as did the Veteran's in-service rash.  Second, the examiner noted that the STR's description of the Veteran's in-service groin rash was very typical for a fungal infection and that this rash was also unlikely to be a SLE-associated rash because it was not on a sun exposed area.  In addition, examiner noted that the Veteran's musculoskeletal complaints were unlikely related to SLE because they were associated with specific injuries or, in the case of back pain, not a usual manifestation of SLE-associated arthritis.  Finally, the examiner addressed the Veteran's urine testing, in particular the March 1996 urinalysis showing trace protein, in great detail.  The examiner concluded that the trace protein finding was questionable because the urine sample was particularly concentrated and was likely contaminated by contact with the Veteran's skin.  Another VA examiner also opined that the March 1994 trace protein likely was not indicative of renal disease because the urinalysis report suggested that the sample had been contaminated by contact with skin.  

The Board acknowledges the May 2008 opinion of Dr. V. R. suggesting that the Veteran's SLE was incurred earlier than 1998, as evidenced by symptoms of rash and joint pain, but noting that there is no documented regular urinalysis testing that could have confirmed the diagnosis.  The Board affords this opinion less probative weight because it is not accompanied by a detailed rationale for this conclusion or a detailed discussion and analysis of the facts.  Aside from the March 1996 urinalysis, the opinion does not discuss any particular treatment record or identify which records were reviewed except in general terms.   

The Board has also considered the Veteran's statements that his in-service symptoms were evidence of developing SLE.  While the Veteran is competent to report observable symptoms, without the appropriate medical training and expertise, he is not competent to provide an opinion regarding the complex medical question of the manifestations of his current lupus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay statements are competent evidence as to observable features or symptoms of an injury or illness but are not competent as to complex medical questions).  With the exception of blood in his urine, the symptoms described by the Veteran are documented in his STRs but were concluded by the VA examiner to not be manifestations of SLE, a conclusion supported by an extensive discussion and detailed rationale.  

Regarding the Veteran's report of blood in his urine during service, advanced most recently in his February 2016 appellate brief, there is no report of blood in urine, discolored urine, or urinary symptoms in his STRs.  Rather, the STRs document that the Veteran denied blood in his urine or other urinary concerns when asked during clinic visits and on his periodic and separation examination reports.  During private treatment in July 2006 the Veteran reported being told he had protein and blood in his urine during naval service in the 1980s.  In December 2006 private treatment records, he denied any history of gross hematuria.  Therefore, the Veteran's February 2016 statement that he noticed blood in his urine during service is inconsistent with his in-service reports of no blood in his urine and his September 2006 statement denying any history of gross hematuria.  This inconsistency compels the Board to find that the February 2016 statement is not credible.   See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (Board must evaluate credibility of all evidence; lay statements may be evaluated based on, inter alia, inconsistent statements, facial plausibility, and consistency with other evidence of record).  

The Board also finds that gross hematuria (visible blood in the urine) would not go completely unreported in the STRs, when such STRs are present in the record and appear to comprehensively cover the period in question.  See Buczynski v. Shinseki, 24 Vet. App. 221, 226-27 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  To be clear, the Board is not questioning the Veteran's honesty or moral character.  The Veteran is attempting to recollect events that transpired a long time ago and the passage of time, along with the inconsistencies noted above, compels the conclusion that the Veteran is not an accurate historian as to this particular statement.  See Caluza, 7 Vet. App. at 510-11. Therefore the Board cannot afford this statement significant probative weight.  Id.    

Because it is supported by a detailed rationale and analysis of the facts that carefully and thoroughly responded to the Veteran's specific statements regarding his in-service symptoms, the Board must assign more probative value to the VA medical opinion that concludes that the Veteran's SLE did not develop during service or within one year of separation.  

The Board has also considered whether the Veteran's SLE is related to his established in-service exposure to ionizing radiation.  SLE is not a presumptive condition for establishing service connection through exposure to ionizing radiation.  38 C.F.R. § 3.309.  It is also not a "radiogenic disease," which would allow consideration for service connection under 38 C.F.R § 3.311.  Regarding direct service connection, the VA examiner provided a detailed rationale citing pertinent scholarly literature to support the conclusion that there is no relation between the exposure and the Veteran's SLE.  There is no evidence of record that contradicts this opinion or otherwise supports a link between the known exposure and the Veteran's SLE.   

In conclusion, the Board finds that the probative medical evidence of record is negative as the incurrence of SLE during service or within one year after separation and as to any nexus between the Veteran's service, to include his established exposure to ionizing radiation, and his SLE.  Accordingly, service connection must be denied.  

Because the preponderance of the evidence is against the claim of service connection for SLE, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached.  


ORDER

Service connection for SLE is denied.  




____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


